Case 3:19-CV-O§-J@4-RBL Document 1-2 Filed OZ/J,AQQ Page 1 of 5

;;,L»e¢§ §{%‘“itl§i

Vé}\~€.f` C.»€..»~

IN 'I'HE SUP'ER}OR COURT O,F 'I`HE STATE (}F WASHING'!`ON
IN AND FOR PIERCI§ COUNTY

MARISSA WES'I`ERN,

Plaintif'f,
vs.
CADENCE EDUCATLON, LLC, a Delawa¥e COMPLA!N'I`

Iimited liability company registered in
Washington Siate`

 

Defendam.

 

 

 

The Plaintif“f; MARISSA WESTERN, by and though her undersigned attc:¢meyg makes the foilowing

claims and allegations

1 PAR'I`IES

Z.! Piaintiff, .MARISSA WESTERN {hereinai"ter referred to as Piai.ntiff), is a resident of Kitsap

C<)unty, Washingmn. She resided in Kiisap Coumy, Washingmn at all times reievant and

material to this compiaim.

12 Defendan%, CAI)ENCE EDUCATI(}N. ££,C {hereinafter referred to as Dei`endants) is a §usiness

Which owns and operates a daycare faci}i!y. in the County of Pierce, Washington.

ff. .¥URISDIC'¥`!ON AND VENUE

2.1 Piaintif`f is a resident ofKitsap Connty, Washington.

2.2 Der‘endanc is a Washington business which does business in the C<)unty of Pierce, and is therefore

Complaim ~ l

GSJONES L-AW GROU?, P.S.
1155 Bedw! Avenuc
Port Grchaxrd. WA 93366
Pheme: {36(3) 8?6*‘922§
¥"ax: (36(}} 8`?6~51)9?

 

hw!\)

-JG\U’\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 3:19-cV-O§»1~24-RBL Document 1-2 Filed 02/1,;|.£19 Page 2 of 5

subject to the jurisdiction of this Honorable Court.

2.3 All acts of the above-identified Defendant giving rise to liability in this complaint occurred in
Pierce County, Washington.

2.4 The parties to this lawsuit are within the jurisdiction of this Court.

2.5 Venue is properly in Pierce County, as the events giving rise to the claims in this case occurred
in Pierce County.

2.6 The Superior Court of Pierce County, Washington has subject matterjurisdiction over the claims
set forth in this Complaint.

IlI. FACTS

3.1 Sections l and lI, above, are hereby incorporated, verbatim.

3.2 Plaintiff was employed by the Defendant beginning approximately May 3, 2017,

3.3 On approximately July 17, 2017, Plaintiff reported to her employer, the Def`endant, that she had
observed another teacher, the lead teacher of the infant room, appeared high on marijuana while
on shift at the daycare.

3.4 Again, on approximately .luly 19, 2017, Plaintif’f reported to her employer, the Defenda.nt, that
she witnessed the same teacher in her car on a break from her shift smoking out of a pipe. She
reported that she smelled marijuana. PlaintiH` requested the employer go out and investigate but
the employer refused.

3.5 Later that same day, Plaintit`i` witnessed the same teacher give a bottle to an infant of
approximately 6 weeks of age that was far too hot for safe feeding This incident was also report
to the employer by the Plaintit`i`, who brushed it off and did nothing to investigate the teacher.

3.6 Apparently, another employer also reported the use of marijuana by the same teacher, which was

Complaint - 2 GSJONES LAw GRouP, l>.s.

l 155 Bcthel Avenuc

i’ort Orchard. WA 98366
i’honc: (360) 876~9221
Fmt: (360) 876~5097

 

13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 3:19-cv-OB'J:Q4-RBL D,ocument 1-2 Fi|eo| 02/1.4$19 Page 3 of 5

also ignored by the defendant.

3.7 The same teacher also failed to change an infant’s diaper, as required, which could result in
injury to the infant. This was reported by the Plaintiff and ignored by the defendant

3.8 The plaintiff also witnessed and reported another teacher who had held a child’s head under a
blanket The Plaintiff witnessed the child begging the other teacher to stop but the teacher
refused. The Plaintiff reported this to her employer, the defendant As far as Plaintiff is aware,
no action was taken by the defendant aside from a “write-up”.

3.9 Plaintiff made a report to Child Protective Services on July 20, 2017 about the incidents she
witnessed.

3.10 On July 21, 2017, defendant employer called Plaintiff into the office and stated she was being
fired for harassing the teacher about smoking marijuana

3.ll Defendant terminated Plaintii`f in retaliation for her having made a report of negligence or abuse
of a child to the supervisors at the employer and to Child Protective Services.

IV. WRONGFUL TERMINATION lN VlOLA'l`lON OF PUBLlC POLICY

4.1 Sections l, ll, and lll of this complaint are hereby incorporated, verbatim.

4.2 Det`endant was Plaintift‘s employer, when it chose to and did terminate Plaintifl’s employment

4.3 Defendant terminated Plaintit`t’s employment in retaliation for Plaintiff having communicated to
the employer neglect and possible abuse of a child by another teacher and the use of marijuana
by a teacher while at work.

4.4 lt is Washington State’s public policy that employers be prohibited from terminating employees
in retaliation for reporting employer misconduct when reporting is done for the good of the
public.

Complaint - 3 Gs.loNEs LAw GROUP, r.s.

ll55 Bethel Avenue

Port Orchard. WA 98366
Phone: (360) 876-922|
Fax: (360) 876-5097

 

O\U`\»ld(.\)l\)l-‘

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:19-cV-O?IQ_4-RBL D_ocument 1-2 Filed 02/1/|-/{9 Page 4 of 5

4.5 Defendant wrongfully terminated the Plaintiff in violation of Washington State public policy.

4.6 As a direct and proximate result of the Defendant’s wrongfully terminating Plaintiff, the Plaintiff

suffered:
a) Lost wages;
b) Future lost wages;
c) Lost benefits of employment;
d) Future lost benefits;
e) Consequentia| economic damages;
f) Emotiona| distress and mental anguish;
g) The loss of her employment position.
V. DAMAGES

5.l Sections l, Il, llI, and lV of this Complaint are hereby incorporated, verbatim.

5.2 As a direct and proximate result of the Defendant's wrongfully terminating Plaintiff, the Plaintiff

suffered damages as specifically plead herein:
a) Lost wages;

b) Future lost wages;

c) Lost benefits of employment;

d) Future lost benefits;

e) Consequential economic damages;

0 Emotional distress and mental anguish;

g) Attomey’s fees and the costs of this action.

 

5.3 The Plaintiff is entitled to an award of all relief provided under common law, equity, and by

Complaint - 4 GSJONES LAW GROUP, P.S.
ll55 Bcthel Avenuc
Pon Orchaid. WA 98366
Phone: (360) 876-9221
Fax: (360) 876-5097

 

 

Case 3:19-cV-OM4-RBL Document 1-2 Filed OZ/J/|+J{Q Page 5 of 5

applicable statute.
va PaaYE'a ron amiss '

WHEREFORE, the Piaintiff prays for an award of damages against the £}efeadant as foliows:
63 Lost wages and benefits ofemplayment;
6.2 Patare lost wages and benefits of employment;
6.3 Generai damages in the farm of emotional distress;
6.4 tier an award cf reasonable attorneys fees;
6.5 Equitat)le relief as is determined to be reasonable readjust by the Couit;
6.6 Far an award of damages compensating Plaintii'f for costs af litigation far this case;

6.7 Fer and ali damages as afforded under Washingtaa Statutory §aw.

4 6.8 For such other and further relief as this laioiiorabie Court deems just and equitable and as may be

allowed by applicable statatary authority

 

 

nasd ass :H_ day arianuary. 201<).{ § §
§ l § l kill

 

 

 

LRLY S. aaa/ima Wsaaa¢ta:tet
C>f GS.lones Law Grf.)up, PS
Attorney for the P§aintiff

Comp§aint ~» 5 GSJONES haw GRO¥§P. P,§.
i 155 Bcthel Aveniie
hart (`lrehar<j. WA §83§6
?hauc: (3§€§} 8?6~9`22¥
?as: (366) 876~509?

 

